               Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x

JONATHAN KUHL,
                                              Plaintiff(s),          CIVIL CASE DISCOVERY PLAN
                                                                     AND SCHEDULING ORDER
 v.
                                                                     19-CV-8403   (VB)
U.S BANK TRUST NATIONAL ASSOCIATION
2018GS-1, RUSHMORE LOAN MANAGEMENT
SERVICES, LLC.,
                                              Defendant(s).
 ----------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after
 consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16
 and 26(f):

 1.       All parties do not consent to conducting all further proceedings before a
          Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
          The parties are free to withhold consent without adverse substantive
          consequences. (If all parties consent, the remaining paragraphs of this form
          need not be completed.)

 2.       Plaintiff request that this case is to be tried to a jury, which he approximates will
          take three days.

          a.       Defendant disputes that Plaintiff is entitled to a jury trial as it has not been
                   demanded in accordance with Fed.R.Civ.P. 38.

 3.       Amended pleadings may not be filed and additional parties may not be joined
          except with leave of the Court. Any motion to amend or to join additional parties
          shall be filed by November 15, 2020. (Absent exceptional circumstances, 30
          days from date of this Order.)

 4.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
          November 1, 2020. (Absent exceptional circumstances, 14 days from date of
          this Order.)

 5.       Fact Discovery

          a.       All fact discovery shall be completed by January 30, 2021. (Absent
                   exceptional circumstances, a period not to exceed 120 days from date of
                                                           1
           Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 2 of 3




              this Order.)

      b.      Initial requests for production of documents shall be served by
              November 15, 2020.

      c.      Interrogatories shall be served by November 15, 2020.
      d.      Non-expert depositions shall be completed by January 15, 2021.

      e.      Requests to admit shall be served by November 15, 20202           .

      f.      Any of the interim deadlines in paragraphs 5(b) through 5(e) may be
              extended by the written consent of all parties without application to the
              Court, provided that all fact discovery is completed by the date set forth in
              paragraph 5(a).

6.    Expert Discovery

      a.      All expert discovery, including expert depositions, shall be completed by
              February 28, 2021. (Absent exceptional circumstances, 45 days from
              date in paragraph 5(a); i.e., the completion of all fact discovery.)

      b.      Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
              made by January 1, 2021.

      c.      Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall
              be made by February 1, 2021_.

      d.      The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
              written consent of all parties without application to the Court, provided that
              all expert discovery is completed by the date set forth in paragraph 6(a).

7.    Additional provisions agreed upon by the parties are attached hereto and made a
      part hereof.

8.    ALL DISCOVERY SHALL BE COMPLETED BY: April 15, 2021. (Absent
      exceptional circumstances, a period not to exceed 6 months from date of this
      Order.)

9.    All motions and applications shall be governed by the Court’s Individual
      Practices, including the requirement of a pre-motion conference before a motion
      for summary judgment is filed.

10.   Unless otherwise ordered by the Court, within 30 days after the date for the
      completion of discovery, or, if a dispositive motion has been filed, within 30 days
      after a decision on the motion, the parties shall submit to the Court for its
                                             2
            Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 3 of 3




         approval a Joint Pretrial Order prepared in accordance with the Court’s Individual
         Practices. The parties shall also comply with the Court’s Individual Practices with
         respect to the filing of other required pretrial documents.

11.      The parties have conferred and their present best estimate of the length of the
         trial is Three Days            .

12.      This Civil Case Discovery Plan and Scheduling Order may not be modified or the
         dates herein extended without leave of the Court or the assigned Magistrate
         Judge acting under a specific order of reference (except as provided in
         paragraphs 5(f) and 6(d) above).

13.      The Magistrate Judge assigned to this case is the Honorable
                                            _.

14.      If, after the entry of this Order, the parties consent to trial before a Magistrate
         Judge, the Magistrate Judge will schedule a date certain for trial and will, if
         necessary, amend this Order consistent therewith.

15.      The next case management conference is scheduled for
         at            . (The Court will set this date at the initial conference.)


Dated:
                White Plains, NY

                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                 3
